UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                          LIND, KRAUSS, and BORGERDING
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                          Private E1 CORY D. WILLIER
                          United States Army, Appellant

                                   ARMY 20121005

                             Headquarters, Fort Bliss
                Timothy P. Hayes, Jr., Military Judge (arraignment)
                      Michael J. Hargis, Military Judge (trial)
                Colonel Edward K. Lawson IV, Staff Judge Advocate


For Appellant: Captain A. Jason Nef, JA; Captain Brian D. Andes, JA.

For Appellee: Colonel John P. Carrell, JA; Lieutenant Colonel James L. Varley, JA;
Major Robert A. Rodrigues, JA; Captain Daniel H. Karna, JA.


                                     7 March 2014

                              ----------------------------------
                               SUMMARY DISPOSITION
                              ----------------------------------

Per Curiam:

       Upon review of the entire record pursuant to Article 66(c), UCMJ, to include
the briefs submitted by the parties, we aff irm only so much of the finding of guilty
of Specification 3 of Charge II as provides that: “On or about 11 July 2012 and on
or about 12 July 2012, the accused, having personal knowledge of a lawful order
issued by Sergeant B.P. on 15 June 2012, to wit: not to operate a vehicle on Fort
Bliss, Texas, an order which it was his duty to obey, did fail to obey the same by
operating a vehicle on Fort Bliss.” Appellant pleaded guilty to, inter alia, this
Article 92, UCMJ, specification and charge which originally alleged appellant
violated the lawful order “on or about 11 July 2012 and on or about 12 July 2012,
on divers occasions . . . .” (emphasis added). Appellant admitted during the
providence inquiry and in the stipulation of fact that he violated the order once on
11 July 2012 and once on 12 July 2012, rather than violating the order multiple
times on 11 July 2012 and multiple times on 12 July 2012. We have also considered
those matters personally raised by appellant pursuant to United States v. Grostefon,
WILLIER—ARMY 20121005

12 M.J. 431 (C.M.A. 1982) and find they are without merit. The remaining findings
of guilty and the sentence are affirmed. See United States v. Sales, 22 M.J. 305, 308
(C.M.A. 1986); United States v. Winckelmann, 73 M.J. 11, 15-16 (C.A.A.F. 2013).
All rights, privileges, and property, of which appellant has been deprived by virtue
of that portion of the finding set aside by this decision, are hereby ordered restored.


                                        FOR
                                         FORTHE
                                             THECOURT:
                                                COURT:




                                        MALCOLMH.
                                        MALCOLM      H.SQUIRES,
                                                        SQUIRES,JR.
                                                                 JR.
                                        Clerk  of Court
                                        Clerk of Court




                                           2